DETAILED ACTION


Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .


Claim Objections
Claim 15 is objected to because of the following informalities:  it appears that the word “release” in line 3 should be “releasing”.  Appropriate correction is required.


Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 1-17 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.

The term “miscible” in claim 2 is a relative term which renders the claim indefinite. The term “miscible” is not defined by the claim, the specification does not provide a standard for ascertaining the requisite degree, and one of ordinary skill in the art would not be reasonably apprised of the scope of the invention. The specification states that “miscible” polymers in some embodiments can be a polymer which upon contact with physiological conditions, undergoes degradation for a predetermined period of time, so as to release an active agent encapsulated therein (see paragraph 43). This is not a limiting definition and has nothing to do with the actual meaning of the term “miscible”, which implies solubility. The disclosure provides no information about what the polymer is miscible in/with and in the absence of such a companion component, the term “miscible” is virtually meaningless.
Claims 7 and 8 recite a fibrous mesh porosity and fibrous mesh pore size, respectively, for a nanofiber. However, a nanofiber is not a mesh and therefore has no “mesh” properties. It appears that the applicant may have intended to claim the nanofiber(s) arranged or configured as a mesh and then recite properties for this mesh. This is the interpretation that will be employed for applying prior art. Clarification is still required.
Regarding claim 13, the phrase "for example", abbreviated as “e.g.”, renders the claim indefinite because it is unclear whether the limitation(s) following the phrase are 
Claims 11 and 13-15 recite the limitation "the agent".  There is insufficient antecedent basis for this limitation in the claims. The parent claim recites “at least one active agent”, thus this recitation does not fully reference the collection of components in the parent claim.
The scope of structural limitations connected to claim 16 are unclear given that no particular medical device or active agent is recited. The claim only recites an intended use for the product of its parent claim. The further limitations of this intended use do not imply a clear set of particular structures. A recitation of the intended use of the claimed invention must result in a structural difference between the claimed invention and the prior art in order to patentably distinguish the claimed invention from the prior art. If the prior art structure is capable of performing the intended use, then it meets the claim. However it the instant claim, the implied required structure is not evident. For instance, it is not clear if in the case of an intubation associated disorder that is inflammation whether an anti-inflammatory implant device designed to be implanted in the leg, subcutaneously, or in an artery, would reduce the risk of the disorder. As a result the scope of structures required by the claim is unclear.
Claims not explicitly expounded upon are also indefinite because they depend from an indefinite claim and do not add clarity.


Claim Rejections - 35 USC § 102
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4, 6, 11, and 13 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Gao et al. (Journal of Biomaterials Applications 2016 31(5):784-796 – see IDS) as evidenced by Stacey et al. (Proceedings of the Royal Society B 1947 134(877): 523-537).
Gao et al. disclose a stent coated with a nanofiber layer composed of electrospun poly(caprolactone-co-lactide) encapsulating two drugs (see abstract and page 785 second column; instant claims 1-2). The contained drugs include sodium cholate, a surfactant that reduces surface tension (see Stacey et al. table 3; instant claim 13). Gao et al. demonstrate sustained release of the drugs over several days (see figure 7; instant claim 11).  The fiber thickness of one embodiment was 1146.79±433.02 nm (see page 788 first column last paragraph; instant claim 6). Two embodiments also display a Young’s modulus between 10 and 16 MPa (see figure 6d; instant claim 4). Therefore claims 1-2, 4, 6, 11, and 13 are anticipated by Gao et al. as evidenced by Stacey et al.

Claims 1-2, 6, 10-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Zhu et al. (Acta Biomaterialia 2013 9:8328-8336 – see IDS)
g paclitaxel in a 2x2 cm coating sample weighing 50 mg (see page 8330 first column third full paragraph, page 8332 first column past paragraph and figure 3). This corresponds to a loading capacity of 104.25 g/cm2 (as calculated by the examiner; see instant claim 10). Zhu et al. demonstrate sustained release of the drug over several days (see figure 3; instant claim 11).  The fiber thickness of one embodiment was 1.15±0.36 m (see page 8331 first column second full paragraph; instant claim 6). Zhu et al. go on to implant the coated device into an animal and assess the impact of drug release (see page 8334 second column figures 6 and 7; instant claim 15). Therefore claims 1-2, 6, 10-13, 15, and 17 are anticipated by Zhu et al.

Claims 1-2, 6-7, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Materials Science and Engineering C 2015 50:133-140 – see IDS).
Park et al. disclose a nanofiber layer on a polycarbonate sheet further envisioned for application to stent surfaces (see abstract page 134 first column first full paragraph –last paragraph and figure 3). The nanofibers are electrospun poly(caprolactone) encapsulating paclitaxel, an anti-proliferation agent (see abstract and page 135 first .

Claims 1-2, 5, 11-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Bottino et al. (Journal of Biomedical Materials Research Part B Applied Biomaterials 2016 105B:2085-2092 2015 50:133-140).
Bottino et al. disclose a nanofiber layer for dental implant surfaces (see abstract). A test embodiment with a titanium substrate was made where a solution of tetracycline hydrochloride, an anti-infective compound, and poly(lactide) is electrospun onto the surface (see page 2086 first column last partial paragraph-second column first partial paragraph and page 2087 first column first full paragraph; instant claims 1-2, 12-13, and 17). Bottino et al. demonstrate sustained release of the drug over several days (see figure 2; instant claim 11).  The fiber tensile strength is measured to be about 1.6 MPa for the dry coating with 5% drug (see figure 3A; instant claim 5). Therefore claims 1-2, 5, 11-13, and 17 are anticipated by Bottino et al.

s 1-2, 6, 10-13, 15, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Park et al. (Macromolecular Research 2011 19(11):1210-1216 – see IDS - henceforth Park B).
Park B discloses a stent coated with a nanofiber layer composed of electrospun poly(lactide-co-glycolide) encapsulating 5-fluourouacil, an anti-neoplastic agent (see abstract and page 1211 first column second full paragraph; instant claims 1-2 and 12-13). The coating is produced from a solution of polymer and drug that are electrospun onto the surface of a stent (see page 1211 second column first full paragraph; instant claim 17). The coating contains three layers, one of which is the electrospun polymer/drug composite material (see page 1211 first column third full paragraph). An embodiment of the coating has a thickness of 286±2.7 m (see table I sample DPNS2; instant claim 9). Park B demonstrates sustained release of the drugs over several days (see figure 6; instant claim 11).  Therefore claims 1-2, 9, 11-13, and 17 are anticipated by Park B.

Claims 1-2, 8, 12-13, and 17 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by Dobson et al. (US PGPub No. 2004/0030377).
Dobson et al. disclose a stent coated with a nanofiber layer composed of electrospun poly(glycolide-co-lactide) encapsulating heparin (see examples 1, 3, 4, and 6; instant claims 1-2 and 12). The contained drug is heparin, an anti-thrombogenic agent (see paragraph 115 and examples 1, 3, 4, and 6; instant claim 13). The coating is applied to an inner and outer surface of a stent where the outer coating has a pore size of 5-15 m (see examples 6; instant claim 8). The coating is produced from a solution of . 


Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

The factual inquiries for establishing a background for determining obviousness under 35 U.S.C. 103 are summarized as follows:
1. Determining the scope and contents of the prior art.
2. Ascertaining the differences between the prior art and the claims at issue.
3. Resolving the level of ordinary skill in the pertinent art.
4. Considering objective evidence present in the application indicating obviousness or nonobviousness.
This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly 
Claims 1-2, 6-7, 11-14, and 16-17 are rejected under 35 U.S.C. 103 as being unpatentable over Park et al. in view of Sinha et al. (US PGPub No. 2009/0306626).
Park et al. disclose a nanofiber layer on a polycarbonate sheet further envisioned for application to stent or other medical device surfaces for local controlled release of contained drugs (see abstract, page 133 first column, and page 134 first column first full paragraph –last paragraph and figure 3). The nanofibers are electrospun poly(caprolactone) encapsulating paclitaxel, an anti-proliferation agent (see abstract and page 135 first column last paragraph; instant claims 1-2 and 12-13). The coating is produced from a solution of polymer and drug that are electrospun onto the surface of a stent (see page 135 first column last paragraph and figure 3; instant claim 17). Park et al. demonstrate sustained release of the drug over several days (see figure 8; instant claim 11).  The fiber thickness of one embodiment was spans from 400 to 1200 nm (see figure 4; instant claim 6). In addition, Park et al teach an embodiment where the porosity is 82.9% (see table 1; instant claim 7). A tracheal tube is not explicitly taught as the medical device to which the coating is applied.
Sunha et al. teach a tracheal tube for intubation procedures (see abstract, paragraph 11, and figure 1). They go on to teach a therapeutic containing coating on its surface where anti-inflammatory agents are named amongst a small envisioned set of such agents (see paragraph 22; instant claims 14 and 16). 
.

Claims 1-3, 6, 8, 12-13, and 17 are rejected under 35 U.S.C. 103 as being unpatentable over Yarin et al. (US PGPub No. 2016/0219874).
Yarin et al. teach a layered wound dressing for plants (see abstract). The dressing contains a base membrane (medical device) that is coated with an electrospun mat of polycaprolactone and soy protein (active agent) (see example 3; instant claims 1-2). Anti-microbial agents are taught to be included in the dressing as well (see paragraph 40). The dressing is designed to withstand strong wind conditions and still remain adhered to a plant surface, thus the top surface of the electrospun layer has an adhesive/peel force of 0.0005 N to 0.15 N (see paragraph 44). During peel testing, the electrospun layer delaminated from the base membrane, indicating that the force between the upper surface and the plant was greater than that between the base membrane and the electrospun layer (see paragraph 72). As a result, the product was modified such that adhesives with different degrees of adhesively were included in the electrospinning solution and an additional adhesive layer was applied between the m which is a range that overlaps with that instantly claimed, thereby rendering it obvious (see paragraph 42; instant claim 8). “In the case where the claimed ranges ‘overlap or lie inside ranges disclosed by the prior art’ a prima facie case of obviousness exists. In re Wertheim, 541 F.2d 257, 191 USPQ 90 (CCPA 1976); In re Woodruff, 919 F.2d 1575, 16 USPQ2d 1934 (Fed.Cir. 1990)” (see MPEP 2144.05). It additionally would have been obvious to include the anti-microbial agent in the electrospinning solution because this avenue of inclusion had already been used by Yarin et al. in order to make use of the properties of other components in the device, namely, adhesives (see instant claim 17). Therefore claims 1-3, 6, 8, 12-13, and 17 are obvious over Yarin et al. 



Conclusion
No claims is allowed.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CARALYNNE E HELM whose telephone number is (571)270-3506. The examiner can normally be reached Mon-Fri 8-4.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Robert Wax can be reached on (571) 272-0623. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.